Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/488,828 filed 08/26/2019.  Claims 1-12 are pending and have been examined.
The information disclosure statements (IDS) submitted on 08/26/2019, 12/20/2019 and 12/28/2020 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 2009/0327517), herein Sivasubramanian, in view of Famaey (US 2017/0171287).
Consider claim 1, Sivasubramanian clearly teaches a method of receiving content in a terminal, the method comprising:

transmitting a query message requesting content-related information to a first server; (DNS query is transmitted from client 102 to DNS server 118, [0038].)

receiving a response message including the content-related information from the first server; (Cache or NCC IP address is provided to client 102, [0043].)

transmitting a request message for requesting content to a second server based on the content-related information included in the response message; (Using the IP address the client 102 transmits a request to cache component 120 or NCC 136, [0062], [0063].) and 

receiving the content from the second server, (The requested content is transmitted from cache component 120 or NCC 136 to client device 102, [0062], [0063].) wherein the content-related information includes Internet protocol (IP) addresses of the second server and media information about the content. (An IP address of the cache component or NCC represents the file type or application for the content, [0039]-[0043].)

However, Sivasubramanian does not explicitly teach wherein the content-related information includes port information.

In an analogous art, Famaey, which discloses a system for content distribution, clearly teaches wherein the content-related information includes port information. ([0101])


Consider claim 2, Sivasubramanian combined with Famaey clearly teaches the query message includes a media resource uniform resource locator (URL) corresponding to the content. (The resource identifiers are URLs, [0029]-[0034] Sivasubramanian.)

Consider claim 3, Sivasubramanian combined with Famaey clearly teaches obtaining media information about the content, corresponding to an IP address of the terminal from the media information about the content; (The geographic information of the client if inferred by the IP address of the client, [0049].) and obtaining an IP address and port information corresponding to the media information about the detected received content from the IP addresses of the second server and the port information, wherein the requesting of content transmitting the request message to the second server comprises requesting the content to the second server based on the obtained media information about the content, the IP address, and the port information. ([0101] Famaey)

Consider claim 5, Sivasubramanian clearly teaches a method of transmitting content-related information in a first server, the method comprising:

receiving a query message including a media resource uniform resource locator (URL) from a terminal; (A DNS query, including a URL, is transmitted from client 102 to DNS server 118, [0029]-[0034], [0038].) and

transmitting a response message including content-related information to the terminal in response to the query message, (Cache or NCC IP address is provided to client 102, [0043].)

wherein the content-related information corresponds to the media resource URL, and includes Internet protocol (IP) addresses of a second server providing content of the media resource URL and media information about the content. (An IP address of the cache component or NCC represents the file type or application for the content based on the URL, [0029]-[0034], [0039]-[0043].)



In an analogous art, Famaey, which discloses a system for content distribution, clearly teaches wherein the content-related information includes port information. ([0101])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Sivasubramanian by wherein the content-related information includes port information, as taught by Famaey, for the benefit of establishing a TCP /IP connection which may be a persistent connection that allows the exchange of multiple HTTP request-response messages via one connection.

Consider claim 7, Sivasubramanian clearly teaches a terminal for receiving content, the terminal comprising:

a transceiver; and at least one processor coupled to the transceiver, (Client 102, [0017], [0073]) wherein the transceiver at least one processor is configured to:

transmit a query message requesting content-related information to a first server, (A DNS query, including a URL, is transmitted from client 102 to DNS server 118, [0029]-[0034], [0038].)

to receive a response message including the content-related information from the first server, (Cache or NCC IP address is provided to client 102, [0043].)

transmit a request message for requesting content to a second server based on the content-related information included in the response message, (Using the IP address the client 102 transmits a request to cache component 120 or NCC 136, [0062], [0063].) and 

receive the content from the second server, (The requested content is transmitted from cache component 120 or NCC 136 to client device 102, [0062], [0063].) and 

wherein the content-related information includes Internet protocol (IP) addresses of the second server and media information about the content. (An IP address of the cache component or NCC represents the file type or application for the content, [0039]-[0043].)



In an analogous art, Famaey, which discloses a system for content distribution, clearly teaches wherein the content-related information includes port information. ([0101])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Sivasubramanian by wherein the content-related information includes port information, as taught by Famaey, for the benefit of establishing a TCP /IP connection which may be a persistent connection that allows the exchange of multiple HTTP request-response messages via one connection.

Consider claim 8, Sivasubramanian combined with Famaey clearly teaches the query message includes a media resource uniform resource locator (URL) corresponding to the content. (The resource identifiers are URLs, [0029]-[0034] Sivasubramanian.)

Consider claim 9, Sivasubramanian combined with Famaey clearly teaches the at least one processor is further configured to obtain media information about the content, corresponding to an IP address of the terminal from the media information about the content, (The geographic information of the client if inferred by the IP address of the client, [0049].) obtain an IP address and port information corresponding to the media information about the received content from the IP addresses of the second server and the port information, and request the content to the second server based on the obtained media information about the content, the IP address, and the port information. ([0101] Famaey)

Consider claim 11, Sivasubramanian clearly teaches a first server for transmitting content-related information, the first server comprising:

a transceiver; and at least one processor coupled to the transceiver, ([0017], [0073]) wherein the at least one processor is configured to:

receive a query message including a media resource uniform resource locator (URL) from a terminal, (A DNS query, including a URL, is transmitted from client 102 to DNS server 118, [0029]-[0034], [0038].) and

transmit a response message including content-related information to the terminal in response to the query message, (Cache or NCC IP address is provided to client 102, [0043].) and 
(An IP address of the cache component or NCC represents the file type or application for the content based on the URL, [0029]-[0034], [0039]-[0043].)

However, Sivasubramanian does not explicitly teach wherein the content-related information includes port information.

In an analogous art, Famaey, which discloses a system for content distribution, clearly teaches wherein the content-related information includes port information. ([0101])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Sivasubramanian by wherein the content-related information includes port information, as taught by Famaey, for the benefit of establishing a TCP /IP connection which may be a persistent connection that allows the exchange of multiple HTTP request-response messages via one connection.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 2009/0327517) in view of Famaey (US 2017/0171287) in view of Liu et al. (US 2012/0110148), herein Liu.
Consider claim 6, Sivasubramanian combined with Famaey clearly teaches providing the content-related information.

However, Sivasubramanian combined with Famaey does not explicitly teach determining whether the content-related information to be provided to the terminal has been stored; if the content-related information has not been stored, transmitting an update request message to a third server; and receiving the content-related information from the third server.

In an analogous art, Liu, which discloses a system for content distribution, clearly teaches determining whether the content-related information to be provided to the terminal has been stored; if the content-related information has not been stored, transmitting an update request message to a third server; and receiving the content-related information from the third server. ([0422], [0447])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of 
	
Consider claim 12, Sivasubramanian combined with Famaey clearly teaches the at least one processor is further configured to determine whether the content-related information to be provided to the terminal has been stored, transmit an update request message to a third server, if the content-related information has not been stored, and receive the content-related information from the third server. ([0422], [0447] Liu)

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/Primary Examiner, Art Unit 2425